

116 HR 6548 IH: National Commission on the COVID–19 Pandemic in the United States Act
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6548IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Schiff (for himself, Mr. Cisneros, Mr. Sherman, Mr. Welch, Mr. Cohen, Mr. Swalwell of California, Ms. Sherrill, Mr. Trone, Mr. Heck, Mr. Crow, Ms. Dean, and Ms. Wild) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Commission on the COVID–19 Pandemic in the United States.1.Short title; sense of Congress(a)Short titleThis Act may be cited as the National Commission on the COVID–19 Pandemic in the United States Act.(b)Sense of CongressIt is the sense of Congress that—(1)it is crucial to understand the vulnerabilities to the national security of the United States revealed by the coronavirus disease 19 (COVID–19) pandemic, especially how prepared the United States would be in the future for a biological attack that not only causes public health confusion and alarm but also public fear similar to the level caused by a terrorist attack;(2)the purpose of establishing the commission under section 2 is not just to look back at prior practices and mistakes but to learn lessons as quickly as possible to better protect the United States going forward in the future;(3)it is crucial to better understand the increasing likelihood of pandemic threats (such as the recent threats of severe acute respiratory syndrome (SARS), Ebola, the 2009–H1N1 influenza, and COVID–19) and health issues that the United States could face during the next several decades; and(4)the commission established under section 2 should use the authority under subsection (j)(1) of such section to provide the President, Congress, and the public interim reports during the course of the investigation. 2.Commission on the COVID–19 Pandemic in the United States(a)Establishment of CommissionThere is established in the legislative branch the National Commission on the COVID–19 Pandemic in the United States (in this section referred to as the Commission).(b)PurposesThe purposes of the Commission are to—(1)examine and report upon the facts and circumstances relating to, and make a full and complete assessment and accounting of, the outbreak and spread of coronavirus disease 19 (COVID–19) caused by the severe acute respiratory syndrome coronavirus 2 (SARS–CoV–2) in the United States (in this section referred to as COVID–19);(2)ascertain, evaluate, and report on the evidence developed by any relevant governmental and nongovernmental entities regarding the facts and circumstances surrounding COVID–19;(3)make a full and complete assessment and accounting of the preparedness of the Federal Government, State governments, local governments, and the private sector for the outbreak and spread of COVID–19 in the United States;(4)make a full and complete assessment and accounting of the actions by the Federal Government, State governments, local governments, and the private sector in response to the outbreak and spread of COVID–19 in the United States; and(5)investigate and report to the President, Congress, and the public on its findings, conclusions, and recommendations to improve the ability of the United States to prepare for, detect, prevent, and, if necessary, respond to epidemics and pandemics such as COVID–19, whether naturally occurring or caused by State or non-State actors.(c)Composition of Commission(1)MembersThe Commission shall be composed of 10 members, of whom—(A)1 member shall be appointed by the President, who shall serve as chair of the Commission;(B)1 member shall be appointed by the leaders of the Senate (majority or minority leader, as the case may be) of the political party that is not the same political party as the President, in consultation with the leader of the House of Representatives (majority or minority leader, as the case may be) of the same political party as such Senate leaders, who shall serve as vice chair of the Commission;(C)2 members shall be appointed by the senior member of the Senate leadership of the Democratic Party;(D)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party;(E)2 members shall be appointed by the senior member of the Senate leadership of the Republican Party; and(F)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party.(2)Qualifications; initial meeting(A)Political party affiliationNot more than 5 members of the Commission shall be from the same political party.(B)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government.(C)QualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as public health, medicine (including epidemiology), governmental service, academia, homeland security, the armed services, emergency preparedness and management, law, public administration, and intelligence.(D)Deadline for appointmentAll members of the Commission shall be appointed during the period beginning January 21, 2021, and ending February 5, 2021.(E)Initial meetingThe Commission shall meet and begin the operations of the Commission as soon as practicable, but not later than March 5, 2021.(3)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the chair or a majority of its members. Six members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.(4)In-person meetingsThe members of the Commission shall conduct its meetings in person unless such in-person meetings would pose a health risk or significant practical challenges.(d)Functions of CommissionThe functions of the Commission are to—(1)conduct an investigation that—(A)addresses the matters specified in subsection (b); (B)investigates relevant facts and circumstances relating to the outbreak and spread of COVID–19 in the United States, and the response to such outbreak and spread, including with respect to any relevant legislation, Executive order, regulation, plan, policy, practice, or procedure; and(C)may include relevant facts and circumstances relating to—(i)Federal, State, and local authorities with responsibilities relevant to the outbreak and spread of COVID–19 in the United States, including such authorities with responsibilities relating to public health, emergency management, and epidemic and pandemic preparedness and response;(ii)private sector organizations;(iii)intelligence agencies and law enforcement agencies;(iv)diplomacy and international coordination;(v)immigration and border control;(vi)the role of congressional oversight and resource allocation; and(vii)other activities of the public and private sectors determined relevant by the Commission for its inquiry;(2)identify, review, and evaluate the lessons learned from the outbreak and spread of COVID–19 in the United States, and the response to such outbreak and spread, regarding the structure, coordination, management, policies, procedures, and actions of Federal, State, and local governments and nongovernmental entities relative to preparing for, detecting, preventing, and responding to epidemics and pandemics, whether naturally occurring or caused by a State or non-State actor; and(3)submit to the President and Congress, and make publicly available, such reports as are required by this section containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing organization, coordination, planning, management arrangements, procedures, rules, and regulations.(e)Powers of Commission(1)In general(A)Hearings and evidenceThe Commission or, as delegated by the chair and vice chair, any subcommittee or member thereof, may, for the purpose of carrying out this section—(i)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths, as the Commission or such designated subcommittee or designated member may determine advisable; and(ii)subject to subparagraph (B)(i), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable.(B)Issuance of subpoenas(i)In generalA subpoena may be issued under this paragraph only—(I)by the agreement of the chair and the vice chair; or(II)by the affirmative vote of 6 members of the Commission.(ii)SignatureSubject to clause (i), subpoenas issued under this paragraph may be issued under the signature of the chair or any member designated by a majority of the Commission, and may be served by any person designated by the chair or by a member designated by a majority of the Commission.(C)Enforcement of subpoenas(i)In generalIn the case of contumacy or failure to obey a subpoena issued under this paragraph, the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this subsection, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who shall bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).(2)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this section.(3)Information from Federal agencies(A)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this section. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the fullest extent permitted by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the chair, the chair of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission.(B)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.(4)Assistance from Federal agencies(A)General Services AdministrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission’s functions.(B)Other departments and agenciesIn addition to the assistance prescribed in subparagraph (A), departments and agencies of the United States may provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.(5)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.(6)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.(f)Nonapplicability of Federal Advisory Committee Act(1)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.(2)Presumption for public meetings(A)Open to the publicThe Commission shall make its hearings and meetings open to the public unless the chair and vice chair determine by consensus, on a case-by-case basis, that the hearing or meeting should be closed to the public.(B)Protection of informationAny public meeting or hearing of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.(g)Staff of Commission(1)In general(A)Appointment and compensationThe chair, in consultation with vice chair, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a staff director and such other personnel as may be necessary to enable the Commission to carry out its functions, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.(B)Personnel as Federal employees(i)In generalThe staff director and any personnel of the Commission who are employees shall be employees under section 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90 of that title.(ii)Members of CommissionClause (i) shall not be construed to apply to members of the Commission.(2)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.(3)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.(h)Compensation and travel expenses(1)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.(2)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.(i)Security clearances for Commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this section without the appropriate security clearances.(j)Reports of Commission(1)Interim reportsThe Commission may submit to the President and Congress, and make publicly available, interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(2)Final reportNot later than the date described in paragraph (3)(A), the Commission shall submit to the President and Congress, and make publicly available, a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(3)Deadline(A)Date describedThe date described in this subparagraph is October 15, 2021, unless not fewer than 8 members of the Commission vote for a 90-day extension.(B)Number of extensionsThe Commission may make not more than 3 extensions under subparagraph (A).(C)NotificationThe Commission shall notify the President, Congress, and the public of each extension under subparagraph (A).(k)Termination(1)In generalThe Commission, and all the authorities of this section, shall terminate 90 days after the date on which the final report is submitted under subsection (j)(2).(2)Administrative activities before terminationThe Commission may use the 90-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports, disseminating the final report, and explaining to the public such reports and the conclusions of the Commission.(l)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to the Commission such sums as may be necessary for any fiscal year, half of which shall be derived from the applicable account of the House of Representatives, and half of which shall be derived from the contingent fund of the Senate. (2)Duration of availabilityAmounts made available to the Commission under paragraph (1) shall remain available until the termination of the Commission.(3)NoticeThe chair shall promptly notify Congress if the chair determines that the amounts made available to the Commission under paragraph (1) are insufficient for the Commission to carry out its duties, including during an extended period described in subsection (j)(3).